Citation Nr: 9918971	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1967.  He also served with the reserves for an 
unverified period, possible from 1980 to 1984, where he had 
additional active duty for training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim.

The veteran provided testimony at a personal hearing before 
the RO in March 1995, a transcript of which is of record.

This matter was previously before the Board in August 1996, 
along with claims of service connection for a left knee 
disorder and decreased visual acuity.  The Board denied the 
knee and visual acuity claims, and remanded the back claim 
for additional development.  It has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the RO has substantially 
complied with the directives of the August 1996 remand.  
Accordingly, a new remand is not required to comply with 
Stegall v. West, 11 Vet. App. 268 (1998).

It is also noted that in the Introduction to the August 1996 
remand, the Board found that the evidence indicated that the 
veteran may have perfected an appeal on the issue of payment 
or reimbursement of medical expenses for treatment he 
received in June and October 1991.  The RO was requested to 
forward this information to the Seattle VA Medical Center 
(VAMC) for appropriate action.  However, it is not clear from 
the claims folder whether the RO proceeded with this action.  
It is therefore referred once again to the RO for appropriate 
action.



REMAND

The veteran's spine was clinically evaluated as normal on his 
November 1963 enlistment examination, and a November 1964 
service examination for UDT training.  His service medical 
records show no treatment for back problems during his period 
of active duty.  On examination in September 1967 in 
connection with his release from active service, the 
veteran's spine was evaluated as normal.

The veteran's spine was clinically evaluated as normal on a 
March 1980 reserve examination.  At that time, the veteran 
reported that he had never experienced recurrent back pain.  
No treatment for back problems is noted in these records 
either.  His spine was clinically evaluated as normal on a 
March 1984 examination.  However, the veteran checked "Don't 
Know," on his contemporaneous Report of Medical History 
regarding whether he had experienced recurrent back pain.  No 
further explanation was given at that time.

An August 1987 VA examination is on file which show no 
complaints of back pain from the veteran, and no diagnosis of 
a back disorder. 

The veteran's original claim of entitlement to service 
connection for a back disorder was received by the RO in 
January 1990.  At that time, he reported that his back 
disorder was the result of an injury he sustained in 1980 
while in training status with the Reserves at Fort Lewis, 
North Fort Dispensary.

VA medical records were subsequently obtained that covered 
the period from March to April 1989.  In March 1989, the 
veteran sought treatment for numbness on the top of the left 
thigh area of one and a half years duration.  Also, he had 
recently noticed a sharp shooting pain from that area down 
the lateral aspect of the left knee to the mid-lateral calf 
area.  It was noted that the veteran had no history of knee 
trauma, back injury, etc.

Also on file are various medical records showing psychiatric 
treatment, with no pertinent findings regarding the veteran's 
back disorder.

In October 1991, the RO request the veteran to identify the 
name and address of his Reserve unit.  The veteran responded 
and information was subsequently received from this unit in 
July 1992.  The Unit Administrator reported that a review of 
all records concerning the veteran found nothing except 
copies of DA Form 1379.  It was reported that when the 
veteran transferred, his records were forwarded to his next 
unit of assignment.  The attached DA Form 1379 showed that 
the veteran was on active duty as ordered in October 1980.  
The purpose of this duty was for the veteran to become drill 
sergeant qualified.

The veteran underwent a VA spine examination in February 
1993.  At this examination, the veteran reported that he was 
in service from 1964 to 1967, and from 1979 to 1984.  He 
stated that he injured his low back while doing physical 
training as a drill sergeant in 1980.  He was reportedly 
evaluated in the clinic at that time.  Since that injury, he 
experienced progressive back problems.  For example, he ex-
perienced severe exacerbations every two years, which 
required bed rest of two to five days.  This had slowly 
progressed to the point that he now experienced these 
episodes about every three to four months.  X-rays of the 
lumbosacral spine showed no evidence of fracture or 
dislocation, and minimal to mild degenerative disc disease.  
The examiner's overall assessment was back injury in 1980, as 
described above, with progressive low back pain and 
exertional intolerance since that time.  Further, the 
examiner found that the veteran's history and physical 
findings were suggestive of degenerative changes of the low 
back.  

The evidence on file shows that the National Personnel 
Records Center (NPRC) responded in December 1992 that the 
veteran did not have United States Army Reserve duty, but 
that he did have active duty for training.  Efforts to obtain 
medical records from the NPRC for the veteran's period of 
reserve duty were unsuccessful.

In a June 1993 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a back 
disorder.  The RO noted that the only medical records on file 
from the veteran's period of reserve duty were the entrance 
and discharge examinations.  There were no treatment records 
to show that the veteran had injured his back while 
performing his duties as a reservist.  In the absence of such 
evidence, the RO concluded that service connection must be 
denied for the veteran's back disorder.  

At his March 1995 personal hearing, the veteran testified 
that he injured his back in July 1980 while performing 
reserve duty.  He testified that he was treated at the Troop 
Clinic for this injury.  Regarding his selection of "Don't 
Know," for recurring back pain on his March 1984 Report of 
Medical History, the veteran testified that this was due to 
his confusion over the phrase "recurring."  He testified 
that he did not have daily episodes of back pain, but 
indicated weekly episodes.  Moreover, he testified that he 
had never experienced any back pain prior to his injury in 
July 1980.  The veteran also testified that he had his first 
episode of incapacitating back pain in September/October 
1980.  Additionally, the veteran testified that he had 
encountered problems trying to obtain his medical records 
from the time of his initial back injury.  However, the 
veteran noted that he had been prescribed "Parafon Forte" 
number 36 for his initial back injury.  He described this 
medication as a muscle relaxant.

The veteran also submitted a statement, dated in December 
1994, from his former spouse.  His former spouse reported 
that the veteran called her in July 1980 while he was on 
reserve duty, and informed her that he had had a back injury.  
She confirmed that the veteran had not experienced any back 
pain prior to this injury.

In a March 1995 decision, the Hearing Officer upheld the 
denial of the veteran's claim of service connection for a 
back disorder.  Among other things, the Hearing Officer noted 
that a reserve examination conducted in 1984 and a VA general 
medical examination conducted in August 1987 were both 
negative for low back complaints or findings.  It was found 
that the testimony of the veteran and his former spouse did 
tend to show that the veteran sustained an injury to the low 
back while on reserve duty.  However, the Hearing Office held 
that they did not establish that there were chronic residuals 
from this injury, especially in light of the negative 
examinations in 1984 and 1987.

When the case came before the Board in August 1996, it was 
noted that the record did not indicate that any subsequent 
reserve units were contacted after the RO received the July 
1992 response stating that the veteran's records were 
forwarded to his next unit of assignment.  It was also noted 
that the veteran's periods of active duty for training had 
not been verified.  Also, the Board noted that the veteran 
reported he still had the prescription he was given for his 
initial back injury, but that no copies of this prescription 
were of record.  Therefore, the Board remanded the case for 
the RO to contact the veteran and request that he provide the 
prescription he was given in 1980 for his back injury.  
Additionally, the RO was to take appropriate action to 
confirm the veteran's periods of active duty for training and 
the reserve units to which he had been assigned following 
service in 1980.  Thereafter, the RO was to request medical 
records from any reserve unit for which the veteran was 
assigned subsequent to 1980.

Following the Board's remand, the RO sent a development 
letter to the veteran in June 1997.  The RO requested that 
the veteran provide the prescription for medication for his 
back injury in 1980, as well as the complete names and 
addresses of the reserve units to which he was assigned 
following service in 1980.  The veteran responded to this 
request later that same month.

The RO sent an additional request for records to the NPRC, 
but was informed that all available service medical records 
had already been sent.  The RO's other efforts to obtain 
records for the veteran's reserve period were also 
unsuccessful.

On file is a January 1998 statement from the veteran's 
accredited representative.  This representative reported that 
she had served with the veteran's reserve unit from June 1989 
to August 1996.  The representative reported that the unit no 
longer existed, and that the veteran had not served in any 
additional units during his period of reserve duty.  
Furthermore, the representative stated that the entry - 
including the various abbreviations - on the DA Form 1379 
confirmed that the veteran was required to be on active duty 
for training in July 1980.  Moreover, the DA Form 1379 showed 
that this training was for drill sergeant duty, which the 
representative stated lasted about two weeks.

Also on file is a lay statement from DE, who reported that he 
had known the veteran since 1969.  Among other things, DE 
stated that the veteran informed him that he had injured his 
back while on reserve training shortly after his return 
therefrom.  DE also stated that the veteran had not had any 
back problems prior to this injury, but that he had observed 
the veteran having back problems since that injury.

The veteran responded that he no longer had the prescription 
for the medication he received for his back injury in 1980.  
However, he submitted statements from individuals who had 
seen the prescription.  This includes a November 1997 state-
ment from H. A. Grossman, M.A., PhC, who reported that he had 
been seeing the veteran since July 1988 for his post-
traumatic stress disorder (PTSD).  He acknowledged having 
seen the prescription, and confirmed that it was for Parafon 
Forte.  Moreover, he reported that he looked up the 
medication in the Physician's Desk Reference, which showed 
that it was a Chlorzoxazone, centrally-acting agent for 
musculoskeletal conditions.  Therefore, this was consistent 
with the veteran's account of the medication being for a back 
injury.  H. A. Grossman stated that he had not seen the 
prescription since May 1992.

In the instant case, the Board finds that the evidence on 
file does tend to show that the veteran had a back injury 
while performing reserve duty in July 1980.  This evidence 
includes the veteran's own testimony, and the lay statements 
submitted in support of his claim.  This evidence is presumed 
credible for the purpose of determining well groundedness.  
Meyer v. Brown, 9 Vet. App. 425, 426 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Furthermore, it is irrelevant 
whether the veteran was on active duty for training or 
inactive duty training when this back injury occurred.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6. 

The Board also notes that the February 1993 VA spine 
examination does tend to provide the requisite medical 
diagnosis and medical nexus to well-ground the veteran's 
claim.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  As 
mentioned above, the examiner's overall assessment was back 
injury in 1980, as described above, with progressive low back 
pain and exertional intolerance since that time.  This 
assessment tends to indicate that the examiner found the 
veteran's history to be credible.  However, it appears that 
the examiner was merely repeating what the veteran had 
already stated without providing a valid diagnosis or making 
an independent determination as to the etiology or date of 
onset of any current back disorder.  Consequently, it is 
unclear whether a definitive diagnosis has been made of a 
chronic back disorder, or whether an adequate nexus opinion 
has been made relating the veteran's current back problems to 
his injury while on reserve duty.  Therefore, the Board is of 
the opinion that additional development is necessary for a 
full and fair determination of the veteran's claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
problems.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine a definitive diagnosis for the 
veteran's back disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must provide a 
diagnosis or diagnoses for any back 
condition or conditions found on 
examination and express an opinion as to 
the degree of probability that any 
currently diagnosed back disability is 
the residual of the reported July 1980 
back injury.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

